significant index department of the treasury internal_revenue_service washington d c tax exempt ane government entities bivisionn jul tep ralal plan_year dear this letter is in response to your authorized representative’s correspondence of date requesting disallowance of the deduction of employer contributions with respect to the plan for the plan_year commencing april sec_401 of the code generally requires a_trust instrument forming part of a pension profit-sharing or stock_bonus_plan to prohibit the diversion of corpus or income for purposes other than the exclusive benefit of the employees or their beneficiaries sec_403 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 1974_3_cb_1 contains a similar prohibition against diversion of the assets of a plan revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer revrul_91_4 prescribes that a pension_plan qualified under sec_401 of the code may include terms providing for a return of employer contributions under the circumstances specified in sec_403 of erisa sec_403 of erisa for which there is no parallel provision of the code provides that the general prohibition against diversion of plan assets does not preclude the return of a contribution made by an employer to a plan if the contribution is made by reason of a mistake of fact erisa sec_403 the contribution is conditioned on qualification of the plan under the code or the contribution is conditioned on its deductibility under sec_404 of the code erisa sec_403 revrul_91_4 further provides that determination of whether a return of employer contributions due to a mistake of fact or the disallowance of a deduction that will not adversely affect the qualification of an existing plan will be made on a case by case basis in general such a return of employer contributions will be permissible only if the surrounding facts and circumstances indicate that the contribution of the amount that subsequently reverts to the employer is attributable to a good_faith mistake of fact or a good_faith mistake in determining the deductibility of the contribution the plan’s actuarial valuation report prepared on august the plan_year commencing april calculated by the plan’s actuary was dollar_figure contribution of dollar_figure was made to the plan on august _ indicates that for an employer the maximum deductible contribution as surrounding facts and circumstances provide no indication that the determination of the maximum deductible contribution that had been communicated in the plan’s actuarial valuation report involved any mistake in fact or any good_faith mistake in determining the deductibility of the contribution on the contrary the request submitted under revproc_90_49 relies on that determination of the maximum deductible contribution of dollar_figure claimed by the employer moreover surrounding facts and circumstances provide no indication that the employer_contribution made to the plan was attributable to any good_faith mistake in reliance on the plan’s actuarial valuation report that is there is no evidence of a good will mistake in fact or a good will mistake in determining the deductibility of contributions supporting the contribution of any amount in excess of the amount of dollar_figure as indicative of the amount upon which a deduction is accordingly since there is no evidence that employer contributions made in excess of were made on the basis of a good_faith mistake in fact or on a good_faith mistake in determining the deductibility of the contribution the request for the return of employer contributions upon disallowance of the deduction for the contribution amount in excess of the maximum deductible limit is denied a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file in this office if you have any questions on this ruling letter please contact david ziegler manager employee_plans actuarial group sincerely
